Case 0:20-cv-61405-WPD Document 3 Entered on FLSD Docket 07/13/2020 Page 1 of 4




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO.:
                                       0:20-cv-61405-WPD


 ANTONIO RICARDO VILARINO,

                 Plaintiff,
 v.

 THE EVENT GROUP ENTERPRISES, INC.,
 JOEL CLENDENIN,
 ASHLEY CLENDENIN,
 JOSEPH J. DOHERTY,

             Defendants.
 __________________________________/

                                 SUMMONS IN A CIVIL ACTION

 TO:               Defendant:           The Event Group Enterprises, Inc.
                   Registered Agent:    Michlou Consulting, Inc.
                                        7015 Beracasa Way 208
                                        Boca Raton, FL 33433

         A lawsuit has been filed against you.

       Within 21 days after service of this summons on you (not counting the day you received it)
 — or 60 days if you are the United States or a United States agency, or an officer or employee of
 the United States described in Fed. R. Civ. P. 12 (a)(2) or (3) — you must serve on the plaintiff an
 answer to the attached complaint or a motion under Rule 12 of the Federal Rules of Civil
 Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney, whose
 name and address are:

                  Elliot Kozolchyk, Esquire
                                                    Phone: (786) 924-9929
                  Koz Law, P.A.
                                                    Fax:   (786) 358-6071
                  320 S.E. 9th Street
                                                    Email: ekoz@kozlawfirm.com
                  Fort Lauderdale, Florida 33316

      If you fail to respond, judgment by default will be entered against you for the relief
 demanded in the complaint. You also must file your answer or motion with the court.

               Jul 13, 2020
 Date:


                                                                                s/ Janier A.
Case 0:20-cv-61405-WPD Document 3 Entered on FLSD Docket 07/13/2020 Page 2 of 4




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO.:
                                      0:20-cv-61405-WPD


 ANTONIO RICARDO VILARINO,

                 Plaintiff,
 v.

 THE EVENT GROUP ENTERPRISES, INC.,
 JOEL CLENDENIN,
 ASHLEY CLENDENIN,
 JOSEPH J. DOHERTY,

             Defendants.
 __________________________________/

                                 SUMMONS IN A CIVIL ACTION

 TO:               Defendant:           Joel Clendenin
                                        8875 Briarwood Meadow Ln
                                        Boynton Beach, FL 33473-7815

         A lawsuit has been filed against you.

       Within 21 days after service of this summons on you (not counting the day you received it)
 — or 60 days if you are the United States or a United States agency, or an officer or employee of
 the United States described in Fed. R. Civ. P. 12 (a)(2) or (3) — you must serve on the plaintiff an
 answer to the attached complaint or a motion under Rule 12 of the Federal Rules of Civil
 Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney, whose
 name and address are:

                  Elliot Kozolchyk, Esquire
                                                    Phone: (786) 924-9929
                  Koz Law, P.A.
                                                    Fax:   (786) 358-6071
                  320 S.E. 9th Street
                                                    Email: ekoz@kozlawfirm.com
                  Fort Lauderdale, Florida 33316

      If you fail to respond, judgment by default will be entered against you for the relief
 demanded in the complaint. You also must file your answer or motion with the court.


                Jul 13, 2020
 Date:


                                                                                   s/ Janier A.
Case 0:20-cv-61405-WPD Document 3 Entered on FLSD Docket 07/13/2020 Page 3 of 4




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO.:0:20-cv-61405-WPD

 ANTONIO RICARDO VILARINO,

                 Plaintiff,
 v.

 THE EVENT GROUP ENTERPRISES, INC.,
 JOEL CLENDENIN,
 ASHLEY CLENDENIN,
 JOSEPH J. DOHERTY,

             Defendants.
 __________________________________/

                                 SUMMONS IN A CIVIL ACTION

 TO:               Defendant:           Ashley Clendenin
                                        8875 Briarwood Meadow Ln
                                        Boynton Beach, FL 33473-7815

         A lawsuit has been filed against you.

       Within 21 days after service of this summons on you (not counting the day you received it)
 — or 60 days if you are the United States or a United States agency, or an officer or employee of
 the United States described in Fed. R. Civ. P. 12 (a)(2) or (3) — you must serve on the plaintiff an
 answer to the attached complaint or a motion under Rule 12 of the Federal Rules of Civil
 Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney, whose
 name and address are:

                  Elliot Kozolchyk, Esquire
                                                    Phone: (786) 924-9929
                  Koz Law, P.A.
                                                    Fax:   (786) 358-6071
                  320 S.E. 9th Street
                                                    Email: ekoz@kozlawfirm.com
                  Fort Lauderdale, Florida 33316

      If you fail to respond, judgment by default will be entered against you for the relief
 demanded in the complaint. You also must file your answer or motion with the court.


                Jul 13, 2020
 Date:



                                                                                        s/ Janier A.
Case 0:20-cv-61405-WPD Document 3 Entered on FLSD Docket 07/13/2020 Page 4 of 4




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO.:
                                       0:20-cv-61405-WPD


 ANTONIO RICARDO VILARINO,

                 Plaintiff,
 v.

 THE EVENT GROUP ENTERPRISES, INC.,
 JOEL CLENDENIN,
 ASHLEY CLENDENIN,
 JOSEPH J. DOHERTY,

             Defendants.
 __________________________________/

                                 SUMMONS IN A CIVIL ACTION

 TO:               Defendant:           Joseph J. Doherty
                                        21466 Chipmunk Ln
                                        Boca Raton, FL 33428-2644

         A lawsuit has been filed against you.

       Within 21 days after service of this summons on you (not counting the day you received it)
 — or 60 days if you are the United States or a United States agency, or an officer or employee of
 the United States described in Fed. R. Civ. P. 12 (a)(2) or (3) — you must serve on the plaintiff an
 answer to the attached complaint or a motion under Rule 12 of the Federal Rules of Civil
 Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney, whose
 name and address are:

                  Elliot Kozolchyk, Esquire
                                                    Phone: (786) 924-9929
                  Koz Law, P.A.
                                                    Fax:   (786) 358-6071
                  320 S.E. 9th Street
                                                    Email: ekoz@kozlawfirm.com
                  Fort Lauderdale, Florida 33316

      If you fail to respond, judgment by default will be entered against you for the relief
 demanded in the complaint. You also must file your answer or motion with the court.


                 Jul 13, 2020
 Date:


                                                                                   s/ Janier A.
